department of the treasury internal_revenue_service washington d c os q se ep rat - tax_exempt_and_government_entities_division uics sep - legend taxpayer a taxpayer b taxpayer c taxpayer d ira x company m trust t date date date date state w percentage percentage dear percentage this is in response to the request for letter rulings under sec_401 and sec_408 of the internal_revenue_code as amended by correspondence received by the internal_revenue_service on representations support your ruling_request the following facts and taxpayer a whose date of birth was date died on date a resident of state w without having attained age taxpayer a was survived by his spouse taxpayer b and his two daughters taxpayers c and d taxpayer c is older than taxpayer d taxpayer b is older than taxpayer c at the time of his death taxpayer a was the owner of ira x an individual axpayer a named trust t as the beneficiary of his ira x your authorized retirement account which it is represented complies within the requirements of code sec_408 maintained with company m by means of a beneficiary designation dated date representative has asserted on your behalf that trust t is valid under the laws of state w your authorized representative has also asserted on your behalf that a copy of trust t was presented to company m within nine months of date taxpayer a’s death the date of trust t was established by taxpayer a on date and has been subsequently amended article seventh c of trust t provides that trust t became irrevocable at the death of taxpayer a article eleventh b of trust t provides that taxpayer b became the sole trustee-of trust t upon the death of taxpayer a article sixth b of trust t provides in relevant part that upon the death of taxpayer a percentage of the trust t estate shall be distributed to taxpayer b percentage of the trust t estate shall be distributed to taxpayer c and percentage of the trust t estate shall be distributed to taxpayer d taxpayers b c and d have requested that company m divide ira x by means of trustee-to-trustee transfers into three iras each of the three transferee iras will be maintained in the name of taxpayer a deceased one of the three transferee iras will hold percentage of ira x and will be set up and maintained to benefit taxpayer b as a beneficiary of trust t the named beneficiary thereof after the three transferee iras are set up the transferee ira set up to benefit it has been represented that said representative request the following letter rulings based upon the above facts and representations you through your authorized taxpayer b will be converted by means of a distribution and subsequent rollover into an ira set up and maintained in the name of taxpayer b rollover will occur within the time frame referenced in code sec_408 that trust t constitutes a qualified ‘see-through trust within the meaning of sec_1_401_a_9_-4 of the final regulations question and answer-5 that company m’s dividing ira x by means of trustee to trustee transfers into three transferee iras in the name of taxpayer a deceased including one set up to benefit taxpayer b as beneficiary of trust t named beneficiary thereof will not result in the transferee ira set up to benefit taxpayer b failing to comply with the requirements of code sec_408 including the requirements of code sec_408 and that taxpayer b may receive a distribution of the transferee ira set up to benefit her and roll over said distribution into an ira set up and maintained in her name with respect to your ruling requests code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained code sec_401 provides in relevant part that distributions from an ira are required to begin to the ira holder no later than april of the calendar_year following the calendar_year during which the ira holder attains age code sec_401 provides in summary that a_trust shall not constitute a qualified_trust under this section unless the plan provides that if an employee dies before the distribution of the employee’s interest has begun in accordance with subparagraph a ii the entire_interest of the employee will be distributed within years after the death of the employee code sec_401gii provides in general that if any portion of the interest of a deceased plan participant is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary beneficiary means any individual designated as a beneficiary by the employee with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal sec_401 of the code provides in summary that the term designated register date and in the internal_revenue_bulletin pincite lr b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died sec_1_401_a_9_-8 of the final regulations q a-2 a provides the separate_account rules with respect to defined contribution plans a separate_account is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of the other accounts in general if separate_accounts are set up for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan is not aggregated with the other separate_accounts under the plan in order to determine whether the distributions from such separate_account satisfy the requirements of code sec_401 instead the rules in code sec_401 apply separately to each separate_account under the plan v sec_1_401_a_9_-8 of the final regulations q a-3 provides that a separate_account is a separate portion of an employee’s benefit which reflects the separate interest of an employee’s beneficiary under the plan as of the employee’s death for which separate_accounting ig maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts sec_1_401_a_9_-4 of the final regulations q a-5s c provides in relevant part that the separate_account rules under a-2 of sec_1_401_a_9_-8 are not available to beneficiaries of a_trust with respect to the trust’s interest in the employee’s benefit revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution additionally a trustee to trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of code sec_408 finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and ‘such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira code sec_408 provides in general that paragraph d does not apply to any amount to the extent such amount is required to be distributed under paragraph a sec_1_408-8 of the final regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual’s ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira ifa trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the final regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased’s ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through a_trust with respect to your first ruling_request trust t is the named beneficiary of taxpayer a’s interest in ira x your authorized representative has asserted on your behalf that trust t is a valid trust under the laws of state w that trust t became irrevocable upon the death of taxpayer a as provided for under article seventh c of trust t and that relevant documentation relating to trust t’s status as the beneficiary of taxpayer a’s interest in ira x was given to the administrator of ira x by the date required under the final regulations furthermore the service notes that the identity of each person or entity entitled to receive any portion of taxpayer a’s interest in ira x upon taxpayer a’s death is determinable by perusing the provisions of trust t thus with respect to your first ruling_request we determine as follows that trust t constitutes a qualified see-through trust within the meaning of sec_1_401_a_9_-4 of the final regulations question and answer-s with respect to your second and third ruling requests in this case the ira x account balance remaining at taxpayer a's death is payable to trust t pursuant to the terms of taxpayer a's beneficiary designation taxpayer b taxpayer a’s surviving_spouse is the sole trustee of trust t furthermore as the surviving_spouse of taxpayer a taxpayer b is the beneficiary of percentage of the trust t estate including ira x as trustee of trust t taxpayer b will cause percentage of the ira x proceeds to be transferred by means of a trustee to trustee transfer into another ira set up and maintained in the taxpayer a for the benefit of trust t payable to taxpayer b beneficiary thereof after said transfer the transferee ira will be distributed to taxpayer b and rolled over into an ira set up and maintained in the name of taxpayer b said rollover will occur no later than the day following the day on which the transferee ira proceeds are distributed to taxpayer b as beneficiary thereof the general_rule is that if a surviving_spouse receives either qualified_plan or ira assets after said assets have passed through either a_trust or an estate the spouse shall be treated as having received said assets from the trust or estate as a result the surviving_spouse shall not be eligible to roll over the plan or ira assets into an ira set up and maintained in the name of the surviving_spouse however in this case the transferee ira which holds percentage of the assets of taxpayer a’s ira x the percentage due taxpayer b at the death of taxpayer a will be distributed outright to taxpayer b consistent with the terms of trust t of which taxpayer b became the sole trustee at the death of taxpayer a thus based on the specific facts of this case we shall not apply the general_rule described above therefore with respect to your second and third ruling requests we conclude as follows that company m’s dividing ira x by means of trustee to trustee transfers into three transferee iras in the name of taxpayer a deceased including one set up to benefit taxpayer b as a beneficiary of trust t will not result in the transferee ira set up to benefit taxpayer b failing to comply with the requirements of code sec_408 including the requirements of code sec_408 and that taxpayer b may receive a distribution of the transferee ira set up to benefit her and roll over said distribution into an ira set up and maintained in her name this letter_ruling is based on the assumption that ira x either meets has met or will nteet the requirements of code sec_408 at all times relevant thereto it also assumes that transferee ira set up to benefit taxpayer b will also meet the requirements of code sec_408 at all times relevant thereto next it assumes that the ira to be set up and maintained in the name of taxpayer b will also meet the requirements of code sec_408 finally it assumes that trust t is valid under state law as asserted this letter_ruling is based on the facts and representations contained herein this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office the original of this letter_ruling is being sent to your authorized representative the service’s point_of_contact with respect to this letter_ruling is phone or id who may be reached pincite fax sincerely yours aranur see frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
